Citation Nr: 1808023	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-27 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to a compensable rating for vasomotor rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1983 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by a Regional Office (RO) of the Department of Veterans.

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran is seeking service connection for obstructive sleep apnea.  He has asserted two theories of entitlement.  First, he has asserted that he developed sleep apnea while still in service.  Next, he has asserted that his obstructive sleep apnea was secondary to or significantly aggravated by his service-connected cervical degenerative disc disease, back disability, or shoulder pain, to include the side-effects of the medications prescribed for those service-connected disabilities.  

In March 2009 the Veteran underwent a sleep study, after which he was given a diagnosis of obstructive sleep apnea.  

The Veteran's service treatment records do not show any in-service report or diagnosis of sleep apnea.  As noted above, the condition was diagnosed in 2009, approximately five years after he left active duty service.  However, in a November 2002 service treatment record the Veteran complained of excessive fatigue.  Moreover, the Veteran has provided competent and credible reports that he experienced symptoms of daytime exhaustion, loud snoring, and abrupt awakenings with gasping for breath while he was still in active duty service.  In a June 2010 letter, a friend of the Veteran, T.M., reported that in 2001 he occasionally spent the weekends at the Veteran's apartment and noted that the Veteran had a snoring problem.  T.M. stated that on more than one occasion he witnessed the Veteran falling asleep while watching television, begin snoring very loudly, stop, and then wake up gasping for air and coughing.  Additionally, in a June 2010 letter the Veteran's wife reported that she had known the Veteran since 1984.  She stated that for many years the Veteran came home exhausted and worn out.  She reported that the Veteran's snoring had gotten progressively worse over the years, and that eventually the Veteran would stop breathing while sleeping.  She would shake him and he would wake gasping for air.  

In a September 2011 letter, the Veteran's VA primary care physician, Dr. F.T., reported that the Veteran had severe obstructive sleep apnea and used a CPAP machine.  Dr. F.T. opined that it was more likely than not that the Veteran had a history of obstructive sleep apnea since 1985 given the Veteran's symptoms of allergic rhinitis, loud snoring, and daytime fatigue.  However, he did not provide a rationale to support the opinion, i.e. how symptoms of allergic rhinitis, loud snoring, and daytime fatigue led to the conclusion that it was at least as likely as not that the Veteran had sleep apnea since 1985.

The Board notes that the Veteran was afforded a VA examination in March 2011; however, the examiner could not state without sheer speculation whether or not the Veteran suffered from obstructive sleep apnea while on active duty.  Additionally, an October 2016 VA examiner opined that the Veteran's obstructive sleep apnea was not aggravated beyond its natural progression by his service-connected cervical spine condition, left shoulder condition, or low back condition, or any related pain medications; however, the examiner did not provide an opinion on direct service connection.

The Board concludes that a remand is necessary for an addendum to the VA examinations.  The Board observes that the VA examiner did not sufficiently address the Veteran's contentions that he experienced symptoms that he associated with the onset of sleep apnea since service.  Such should be obtained on remand.  

Additionally, the Veteran was afforded a VA examination for his service-connected vasomotor rhinitis in October 2010.  The examiner reported the Veteran had a 10 percent obstruction in his right nostril and 30 percent obstruction in his left nostril.
In a September 2011 letter, the Veteran's primary care physician, Dr. F.T., reported that the Veteran had allergic rhinitis with an obstruction of 60/50 for "both nostrils respectively."  The Board finds that Dr. F.T.'s opinion is ambiguous as to whether both of the Veteran's nasal passages are obstructed between 50 and 60 percent, or whether one nasal passage is obstructed 60 percent and the other obstructed 50 percent.  However, Dr. F.T.'s report contains a clear indication that the Veteran's vasomotor rhinitis has worsened since the last VA examination, and therefore remand for a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.

2.  After the above development has been completed, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected vasomotor rhinitis.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  The examiner should distinguish any symptoms caused by the Veteran's service-connected rhinitis from symptoms related to any other non-service-connected condition.

3.  After the development in #1 has been completed, obtain an addendum to the March 2011 and October 2011 VA examinations regarding the etiology of obstructive sleep apnea.  The Veteran should be scheduled for another examination only if determined necessary.  The examiner is asked to address the following.

a).  Is it at least as likely as not that the Veteran's sleep apnea began during, or is otherwise etiologically related to, his military service?

In particular the examiner is asked to address the November 2002 service treatment record wherein the Veteran complained of excessive fatigue, in light his competent and credible reports that he experienced symptoms of daytime exhaustion, loud snoring, and abrupt awakenings with gasping for breath while he was still in active duty service.  

b).  Is it at least as likely as not that the Veteran's service-connected disabilities, to include vasomotor rhinitis and bronchitis, caused his sleep apnea?

c).  Is it at least as likely as not that the Veteran's service-connected disabilities, to include vasomotor rhinitis and bronchitis, aggravated his sleep apnea?

The examiner is asked to consider Dr. F.T.'s opinion that it was more likely than not that the Veteran had a history of obstructive sleep apnea since 1985 given the Veteran's symptoms of allergic rhinitis, loud snoring, and daytime fatigue.  

For all questions, please explain why or why not with a detailed rationale.  If it is determined that a service-connected disability aggravated his sleep apnea, please determine the baseline level of the disability before aggravation, if possible.  

4.  After the above development is completed, readjudicate the Veteran's claims.  If the full benefits requested are not granted, issue a Supplemental Statement of the Case to the Veteran and his representative, and they should be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




